Citation Nr: 0707789	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound, status post right malleolus fracture, 
right lower extremity, with scars, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from May 1953 to June 1956.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2006, the veteran appeared at the Indianapolis RO 
and testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The Board refers the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD), which 
was raised during the October 2006 hearing, to the RO for 
further development.

The Board also notes that the veteran may wish to pursue 
service connection for chronic left knee strain, secondary to 
gait changes related to his service-connected ankle injury, 
as diagnosed during the February 2006 VA examination.  The 
Board refers this issue to the RO for further development.

The issue of entitlement to service connection for residuals 
of a shell fragment wound to the lower right extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's Claims Assistance Act has been satisfied 
with respect to the issue that has been decided below. 

2.  The competent evidence of record indicates that the 
veteran had bilateral hearing loss within one year of 
separation from military service.


CONCLUSIONS OF LAW

Bilateral hearing loss may be presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  (Prior 
to November 1967, the service department reported audiometric 
test results under American Standard Associates (ASA) values.  
The Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967.  In July 1966, 
the VA adopted the ISO standard, which is the standard 
applied in 38 C.F.R. § 3.385 (2006).  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

In June 2004, a VA audiological examination indicated that 
the veteran's puretone test results at 500, 1000, 2000, 3000 
or 4000 Hertz were 25, 40, 55, 80, and 90 decibels, for an 
average of 66.25 decibels in the right ear.  Testing of the 
left ear produced results of 25, 50, 60, 65, and 85 decibels, 
for an average of 65 decibels.  Speech recognition was 74 
percent in the right ear and 64 percent in the left ear.  
These results establish that the veteran has a current 
hearing disability under 38 C.F.R. § 3.385, satisfying the 
first requirement of a service connection claim.

While the veteran's entrance and separation examinations do 
not indicate that the veteran had a hearing disability in 
service, his July 1956 VA audiological examination provides 
sufficient evidence of a hearing disability within one month 
of his June 1956 separation.  This report includes the 
results of air and bone conduction tests measured at 500, 
1000, and 2000 decibels.  According to this report, air 
conduction test results were at 30 (45), 25 (35), and 15 (25) 
decibels in the right ear, for an average of 23.33 (35) 
decibels, and 25 (40), 25 (35), and 25 (35) decibels in the 
left ear, for an average of 25 (36.67) decibels.  While the 
July 1956 report indicates two different sets of results for 
the bone conduction test, even the less generous figures are 
sufficient to further establish a disability.   The lower, 
and seemingly correct, scores reflect right ear readings of 
30 (45), 25 (35), and 20 (30) decibels, for an average of 25 
(36.67) decibels, and left ear results of 25 (40), 25 (35), 
and 25 (35) decibels, for an average of 25 (36.67) decibels.  
These results indicate that the veteran had a hearing 
disability within one month of separation from service, which 
satisfies the second service connection requirement.  

As far as the third service connection requirement is 
concerned, the June 2004 VA examiner, noting that all of the 
tests contained in the claims file indicate hearing within 
normal limits, concluded it is less likely the veteran's 
hearing loss is related to military noise exposure.  The 
examiner cited the veteran's post-service work in a noisy 
occupation as an above-ground coal miner, operating heavy 
equipment, as a possible cause of his hearing loss.  However, 
the Board believes there is sufficient favorable nexus 
evidence to grant the veteran's claim.  In October 2006, the 
veteran testified he was a gunner in Korea and that he fired 
a 75 millimeter recoilless rifle.  Records reflect that the 
veteran incurred multiple shrapnel wounds in combat, 
indicating that the veteran was in close proximity to 
explosions during service.  The June 2004 VA examination 
report states that, "[w]ithout a doubt, [the veteran] was 
exposed to a great deal of noise as a heavy weapons 
infantryman."  Given the evidence of hearing loss in the 
July 1956 VA examination, the Board believes there is 
sufficient evidence of hearing loss caused by in-service 
acoustic trauma to resolve the benefit of the doubt in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  
Therefore, the claim of service connection for bilateral 
hearing loss is granted. 

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  In October 
2006, the veteran testified that he was being treated at a VA 
clinic for his right ankle disability.  He also indicated 
that he wears a brace due to ankle weakness.  The claims file 
does not indicate that VA has attempted to obtain these 
records, and it does not reflect that the records in question 
do not exist or are not in the possession of the custodian in 
question.  See id.  Therefore, the Board believes a remand to 
request these records, and for a new VA examination, is in 
order.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected right ankle disorder.  
The claims file must be made available to 
and reviewed by the examiner, and review 
of the claims file must be indicated in 
the examination report.  All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. 

The examination report should be 
comprehensive and include a detailed 
account of all manifestations of right 
ankle pathology found to be present, to 
include the extent of any scarring or 
ankylosis.  The examiner should report any 
functional limitation found and range of 
motion expressed in degrees, with standard 
ranges provided for comparison purposes.  
The examiner should also render specific 
findings as to whether there is objective 
evidence of pain on motion, instability, 
weakness, excess fatigability, or 
incoordination associated with the 
veteran's service-connected right ankle 
disorder.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the affected part is used repeatedly.  

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).    


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


